 1

 2                                                       JS-6
 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
     CLEAR CREEK CONSULTING,        ) Case No. 8:17-cv-01444-JLS-KES
11                                  )
                    Plaintiff,      ) ORDER STAYING ACTION PENDING FINAL
12                                  ) SETTLEMENT, REMOVING CASE FROM
                    v.              ) ACTIVE CASELOAD, AND FILING OF
13                                  ) DISMISSAL
     OPTIMA TAX RELIEF, LLC, et     )
14   al.                            )
                                    )
15                  Defendant(s).   )
                                    )
16                                  )
                                    )
17                                  )
18
           On October 16, 2018, the parties filed a Joint Notice of
19
     Settlement (doc. 40), indicating that the case has fully settled.
20
     Based thereon, the Court hereby orders all proceedings in the case
21
     stayed pending final settlement.
22
           It is further ordered that this action is removed from the
23
     Court’s active caseload, subject to the right upon good cause shown
24
     within thirty (30) days, to reopen the action if settlement is not
25
     consummated.
26
     ///
27
     ///
28
 1        The parties shall file a Stipulation of Dismissal no later than

 2   November 16, 2018. If no dismissal is filed, the Court deems the

 3   matter dismissed at that time.

 4        The Court retains full jurisdiction over this action and this

 5   order shall not prejudice any party in the action.

 6

 7   IT IS SO ORDERED.

 8

 9        DATED: October 17, 2018

10                                         JOSEPHINE L. STATON
                                          _______________________________
                                          HONORABLE JOSEPHINE L. STATON
11                                        UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                      2
